Citation Nr: 0011779	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-18 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diplopia, claimed as 
vertical double vision.

ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Coast 
Guard from November 1959 to March 1962 and May 1965 to 
February 1983.  From March 1962 to May 1965, the veteran was 
placed on the Temporary Disability Retirement List as a 
result of being diagnosed with tuberculosis.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Seattle, Washington 
(RO), which denied the benefit sought on appeal.    


FINDING OF FACT

There is competent medical evidence of record suggesting a 
link between the veteran's current visual disorder and his 
period of active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
diplopia, claimed as vertical double vision is well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for diplopia, claimed as vertical double vision.  
Specifically, the veteran alleges that while he was stationed 
at Cape Sarichef, Alaska, he sustained a facial injury as a 
result of his double vision in 1978.  It is not clear whether 
the veteran means that he sustained an injury which caused 
him to develop diplopia, or whether he is claiming that he 
sustained an injury because of his diplopia.  In any event, 
the veteran contends that his in-service injury establishes 
that he had diplopia, or double vision in service.  The 
veteran also indicates that because he was stationed on a 
remote island, he was unable to have his vision checked.  The 
veteran indicates that initially, he experienced double 
vision only during strenuous exercise.  However, upon his 
retirement from the Coast Guard, he began experiencing more 
constant double vision problems. 

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. § 1110 (West 1991).  The 
threshold question before the Board is whether the veteran 
has submitted a well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or is capable of substantiation.  In 
this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

A service connection claim will be well grounded if the 
evidence establishes (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service disease or injury and the current disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  For disorders subject to presumptive service 
connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  As such, the Board accepts 
the veteran's allegation that he sustained a trauma in 
service, which either caused his diplopia or which was caused 
by his diplopia.  Further, the evidence of record shows that 
he currently has a diagnosis of left superior oblique palsy 
with constant diplopia.  VA opinions of record dated in March 
1998 and November 1999 indicate that the veteran's current 
visual disorder appears to be long-standing and could be 
related to his period of active service.  Therefore, based on 
the veteran's assertions and the competent medical evidence 
of record, the Board concludes that the veteran has submitted 
a well-grounded claim for service connection. 

ORDER

The veteran's claim for service connection for diplopia, 
claimed as vertical double vision is well grounded, and the 
appeal is granted to this extent.


REMAND

Based on a review of the record, the Board is not satisfied 
that all relevant facts pertaining to this well-grounded 
claim have been properly and sufficiently developed in 
accordance with VA's duty to assist.  38 U.S.C.A. § 5107(a).  
In this regard, the Board notes that the veteran specifically 
alleges that in 1978, while stationed at the United States 
Coast Guard Loran Station in Cape Sarichef, Alaska, he 
sustained a traumatic injury which caused or which was the 
result of diplopia.  However, the veteran's service medical 
records are silent regarding a report of or any treatment for 
such a traumatic injury.  

Also, a review of the veteran's service medical records 
reveals that around the time that the veteran claims to have 
developed diplopia findings were made that may be indicative 
of a visual disorder in service.  A February 1974 
reenlistment examination report shows that the veteran gave 
no report of any difficulties with his vision.  However, the 
examination report appears to reflect that the veteran had 
some type of visual disorder.  A notation referencing section 
59 of the examination report entitled "Distant Vision" 
indicates "#59. BVE 100% Uncorrected."  Likewise, an Annual 
Aircrew C-II & Dis/Reenlistment examination report dated in 
March 1975 also reflects a notation with regard to section 
59.  Specifically, the examiner noted "59. BVE 64% 
uncorrected 100% corrected Last eye Rx 2 years ago NewLa."  
Further, on a January 1979 Annual Enlisted examination 
report, the examiner noted "#59. BVE 100% Uncorrected."  
However, the veteran's September 1982 retirement examination 
is negative for complaints of, or diagnosis of diplopia, and 
there are no notations with regard to section 59 of the 
examination report. 

The claims file also reflects that the veteran was afforded 
several VA examinations dated in August 1962, January 1963, 
and January 1984.  During these examinations, the veteran was 
diagnosed with tuberculosis, epigastric distress associated 
with anxiety, status-post fracture of fingertips, skin cysts, 
and hemorrhoids.  The veteran did not complain of, nor was he 
diagnosed with diplopia during these examinations.  

A VA examination report dated in May 1996 reflects that the 
veteran was afforded an ophthalmology examination.  During 
the examination, the veteran reported that he initially 
experienced vertical diplopia in 1976 and that it became 
constant in 1986.  The veteran indicated that he tried 
wearing glasses with prisms to correct the problem, but that 
this was no longer effective.  The veteran was shown to have 
uncorrected, near visual acuity in the right eye of 20/60 and 
corrected visual acuity of 20/20.  The veteran's uncorrected, 
far visual acuity in the left eye was 20/20 and corrected 
visual acuity was 20/20. The examiner further indicated that 
it appeared that diplopia resulted on right head-tilt test.  
The veteran had a 10-14 prism diopter left hypertropia, 
slightly worse in the right gaze.  There was no visual field 
deficit by confrontation testing.  It was noted that surgical 
correction could be of some benefit to the veteran.  The 
veteran was diagnosed with left hypertropia probably 
secondary to left superior oblique palsy.  

Treatment records from American Family Vision dated September 
1985 to October 1988 show that the veteran sought treatment 
for double vision.  Treatment records from Group Health 
Cooperative of Puget Sound dated May 1990 to March 1993 
reflect that the veteran was treated for presbyopia as well 
as headaches associated with his visual disorder. 

The veteran was afforded two more VA examinations in March 
1998 and September 1998.  In March 1998, he was shown to have 
left superior oblique palsy with constant diplopia.  The 
examiner opined that the veteran's disorder appeared to be 
long-standing and is consistent with the fact that it may 
have occurred while he was in service.  An examination report 
dated in September 1998 shows that the veteran was diagnosed 
with vertical diplopia.  The examiner indicated that based on 
diplopia fields testing, he would expect the veteran to have 
diplopia in all directions of gaze.  In the examiner's 
opinion, the best course of treatment would be surgical 
instead of placing prisms in the veteran's glasses.  

In October 1999, the RO requested a more thorough discussion 
of the veteran's diagnosis and the etiology of his visual 
disorder.  In November 1999, a VA physician indicated that 
based on a review of the veteran's physical examinations 
including those performed upon his induction to service and 
throughout his period of service, the veteran never indicated 
that he had any complaints concerning his eyes and the 
veteran had normal eye examinations through his period of 
service.  Additionally, the physician noted that while the 
veteran reported sustaining a facial injury as a result of 
his diplopia in service, the physician was unable to verify 
this, as the veteran's service medical records were not 
available for the physician's review.  However, the physician 
stated that if the veteran's allegation could be 
substantiated that this would more than likely show that the 
veteran's visual disorder is linked to service.  It is not 
clear what records were available to this physician for 
review.  Initially, the physician indicates that examination 
reports throughout the veteran's period of service were 
available for review, but then the physician also states that 
the veteran's claim of a traumatic injury could not be 
substantiated as service medical records were not available 
for review.  

In light of the above, the Board finds that additional 
development of the record consistent with VA's duty to assist 
the veteran in development of the facts pertinent to his 
claim is required.  Accordingly, the case is REMANDED to the 
RO for the following action:

1.  In an attempt to substantiate the 
veteran's report of facial trauma during 
service, the RO should obtain and 
associate with the claims file any 
outstanding service medical records which 
have not been previously obtained and 
associated with the claims file.  

2.  The veteran should be afforded a VA 
examination with an ophthalmologist for 
the purpose of determining the etiology 
of his current visual disorder.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.  In light of the 
evidence of record, the substance of 
which is substantially set forth above, 
the examiner is requested to discuss the 
findings noted with regard to section 59 
in examination reports dated in February 
1974, March 1975 and January 1979.  
Specifically, the physician is requested 
to interpret these findings and to 
indicate whether these findings are 
representative of the initial 
manifestation of the veteran's current 
visual disorder and whether they are 
consistent with the veteran's current 
visual disorder.  The examiner is also 
requested to provide opinions as to 
whether (1) the veteran currently has a 
visual disorder, and (2) whether it is at 
least as likely as not that any current 
visual disorder is/are related to the 
veteran's period of active service.  The 
complete rationale for each opinion 
expressed should be set forth, and must 
specifically include a diagnosis, or 
absence of a diagnosis.  Further, because 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (1999), the claims file must 
be made available to the examiner for 
review.

3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the requests set forth 
in this REMAND, and, if not, the RO 
should implement corrective procedures.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for diplopia, claimed as 
vertical double vision in light of all 
pertinent evidence and all applicable 
laws, regulations, and case law.

5.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



